Kirksey v. State, 112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Both
                    components of the inquiry must be shown. Strickland v. Washington, 466
                    U.S. 668, 697 (1984).
                                  Appellant claimed that hisS trial counsel was ineffective for
                    coercing him into entering a guilty plea. Appellant's bare claim failed to
                    demonstrate deficiency or prejudice as he failed to state how counsel
                    coerced him. See Hargrove v. State, 100 Nev. 498, 502-03, 686 P.2d 222,
                    225 (1984). Moreover, appellant acknowledged in his guilty plea
                    agreement and during his plea colloquy that he was entering his plea
                    freely and voluntarily. We therefore conclude that the district court did
                    not err in denying this claim.
                                  Next, appellant claimed that the district court abused its
                    discretion by not considering appellant's motion to withdraw guilty plea.
                    This claim falls outside the scope of claims permissible in a post-conviction
                    habeas petition challenging a judgment of conviction based upon a guilty
                    plea. See NRS 34.810(1)(a). Moreover, the record demonstrates that the
                    district court never received a motion to withdraw guilty plea from
                    appellant, and appellant failed to demonstrate that he submitted a motion
                    to the district court. Therefore, the district court did not err in denying
                    this claim.
                                  To the extent that appellant claimed the State violated the
                    terms of the guilty plea agreement by releasing appellant on his own
                    recognizance pending sentencing and not releasing him to a sober living
                    in-patient facility, this claim is not cognizable in a post-conviction petition
                    for a writ of habeas corpus challenging a judgment of conviction based
                    upon a guilty plea. NRS 34.810(1)(a). Furthermore, we conclude that the

SUPREME COURT
       OF
    NEVADA
                                                           2
(0) I947A 44td4:9
                 district court did not err in declining to appoint post-conviction counsel.
                 NRS 34.750. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                   J.



                                                                                   J.



                                                                                   J.
                                                    Saitta


                 cc: Hon. James M. Bixler, District Judge
                      Jesse Beard
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) [947A    e